PER CURIAM.
The appellant was convicted of rape and sentenced to death in the Thirteenth Judicial Circuit in and for Hillsborough County, Florida. Subsequently, under the authority of Furman v. Georgia1 the Supreme Court of Florida in In Re Baker2 reduced appellant’s sentence from death to life imprisonment with leave to file with the trial court within ninety days a motion for mitigation of sentence. After argument, and upon careful consideration of the record and briefs in this case, we find no reversible error, Accordingly, the conviction, as previously modified by reduction of sentence, is affirmed.
It is so ordered.
ROBERTS, C. J., ERVIN, CARLTON, BOYD and DEKLE, JJ., and MELVIN, Circuit Judge, concur.

. 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (Opinion filed June 29, 1972).


. 267 So.2d 331, opinion filed September 26, 1972.